929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry William LEWIS, Plaintiff-Appellant,v.ORANGE COUNTY REVIEW, William H. Hall, President andPublisher, Defendants-Appellees.
No. 91-7006.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1991.Decided March 25, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CA-90-208-AM)
Henry William Lewis, appellant pro se.
E.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Henry William Lewis appeals the dismissal without prejudice of this action for failure to comply with a court order that he demonstrate exhaustion.  Lewis claimed that he was slandered by newspaper coverage of the drug charges against him and that this coverage prejudiced his right to a fair trial.  Although filed as a Sec. 1983 action seeking damages, the action sounded in habeas.  Lewis was given ample time to demonstrate exhaustion of his claim but did not comply with a court order that he make such a showing.  Under these circumstances, the dismissal without prejudice was not an abuse of discretion, and we affirm.


2
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.